DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 11/30/2021.

Status of Claims


Claims 3, 6, and 9 have been cancelled. 
Claims 1, 4, and 7 have been amended. 
Claims 1-2, 4-5, and 7-8 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.


Response to Arguments

Applicant's arguments filed on 11/30/2021 regarding the 35 U.S.C. 101 rejection have been fully considered. The Applicant argues that the claims as amended are directed to patent eligible subject matter and that the claims reflect the Examiner’s suggestion of adding amendments that further define the machine learning/reinforcement learning process that includes a feedback step and retraining/improving the model step after generating the product-replenishment recommendation to reflect the cyclical machine learning process.
The Examiner respectfully disagrees. The claims as amended are not patent eligible for the same reasons previously presented. The claims as amended are directed to the abstract ideas of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes because the claims are directed towards analyzing (e.g. modeling and estimating) product data using a replenishment data model (i.e. mental processes) in order to generate product replenishment recommendations (i.e. instructions for an entity ~ certain methods of organizing human activity). The additional elements (e.g. reinforcement learning, self-learning and training, etc.) recited in the claims are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Although the claims include elements of a reinforcement learning (i.e. machine learning) process, the claims still lack the feedback step (i.e. indication of correct or incorrect results) and retraining/improving the reinforcement learning model step based on the feedback. The incorporation of these steps would result in the improvement to the reinforcement learning model itself which is considered an improvement to a technology. The Applicant argues 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention, “Methods and System for Adaptive Inventory Replenishment”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-2, 4-5, and 7-8 are directed to a statutory category, namely a process (claims 1-2), a machine (claims 4-5), and a manufacture (claims 7-8).
Step 2A (1): Independent claims 1, 4, and 7 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “generate a replenishment data model for a retail scenario, wherein generating the replenishment data model comprises modeling the retail scenario as a reinforcement learning model, wherein each state from among a plurality of states in the reinforcement learning model represents values of one or more parameters of a product-inflow, a product-outflow, and amount of damaged goods, at an instance of time; collecting information on product-inflow, product-outflow, and damaged goods; processing the information using the replenishment data model; and generating a least one product-replenishment recommendation to replenish one or more products, based on the information and the replenishment data model, and with safety stock definitions, wherein a safety stock is defined using a combination of frequency of shortages, average shortages, average surplus, and corresponding policy definitions with pre-defined service levels, wherein the replenishment data model uses an appropriate replenishment policy to generate the recommendation, wherein the at least one product-replenishment recommendation comprises calculated values for re-order quantity, order frequency, and the safety stock at the one or more service levels generated based on a training data set, wherein the data collected together with the historical data is used as a trigger for change in the appropriate replenishment policy, wherein the data collected indicates one or more actions to be executed for confirming the inventory replenishment, wherein the appropriate replenishment policy is referred as a stock based on inventory policy based on inventory levels; estimating amount of the safety stocks for various policy definitions using the safety stock definitions with the frequency of shortages, the average shortages, the average surplus, and the corresponding policy definitions with pre-defined service levels…”. These claims are directed towards analyzing (e.g. modeling and estimating) product data using a replenishment data model (i.e. mental processes) in order to generate product replenishment recommendations (i.e. instructions for an entity ~ certain methods of organizing human activity). Under the broadest reasonable interpretation of the claims, the invention can encompass a human using a data model to analyze product data to generate a product replenishment recommendation.  Dependent claims 2, 5, and 8 further describe the components of the replenishment data model. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and subgroup of managing personal behavior which includes following rules or instructions and Mental Processes which includes observations, evaluations, judgments, and opinions. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). As per the October 2019 PEG, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. Therefore, claims 1-2, 4-5, and 7-8 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4, and 7 recite additional elements of a processor, reinforcement learning approach, one or more hardware processors, collecting real-time information, data model configured to handle self-learning and training, a system comprising one or more hardware processors, a communication interface, a memory comprising a plurality of instructions, and a non-transitory computer readable medium for inventory replenishment. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of product data analysis with data models and generate product replenishment recommendations. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-2, 4-5, and 7-8 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4, and 7 recite additional elements of a processor, reinforcement learning approach, one or more 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624